86 F.3d 1150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Benjamin Henderson JONES, Plaintiff-Appellant,v.Bert M. MONTAGUE;  Patricia S. Connor;  Judith Careen;Steven H. Goldblatt;  Michelle J. Anderson;Daurie J. Simmons, Defendants-Appellees.
No. 95-8594.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1996.Decided:  June 3, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   James C. Cacheris, Chief District Judge.  (CA-95-1681-AM)
E.D.Va.
DISMISSED.
Benjamin Henderson Jones, Appellant Pro Se.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his 42 U.S.C. § 1983 (1988) complaint without prejudice.   The complaint may be saved by amendment.   Thus, we have no jurisdiction over the current appeal.  Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir.1993).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.